Exhibit 10.2
AMENDMENT
TO
EMPLOYMENT AGREEMENT
This Amendment (this “Amendment”), dated as of January 21, 2009, amends that
certain Employment Agreement, as amended (the “Employment Agreement”), made and
entered into on the 9th day of October 2001, by and between Globecomm Systems
Inc., a Delaware corporation with principal offices located at 45 Oser Avenue,
Hauppauge, N.Y. 11788 (the “Company”), and Andrew C. Melfi (the “Executive”).
WITNESSETH:
WHEREAS, since the Effective Date of the Employment Agreement, the Executive has
been employed as an executive by the Company (all capitalized terms not defined
in this Amendment shall have the meanings ascribed to them in the Employment
Agreement); and
WHEREAS, the parties believe that it is desirable to modify the “special bonus”
provisions of the Employment Agreement to provide for such bonus to equal 50% of
the Executive’s salary for the prior year.
NOW, THEREFORE, the parties hereto hereby agree to amend the Employment
Agreement as follows:

1.   Position. Section 1 of the Employment Agreement is hereby amended to
provide that the Executive shall serve in the role of Vice President, Chief
Financial Officer and Treasurer of the Company. The Executive shall, at all
times during the Term, report directly to the Chief Executive Officer, Globecomm
Systems Inc.   2.   Termination and Severance.       The third sentence of
Section 10(g) of the Employment Agreement is hereby deleted and replaced in full
with the following:       “If the Executive does not provide the Company notice
of resignation or non-renewal at any time during the year following a Change in
Control and remains employed by the Company through the first anniversary of the
Change in Control, as defined below, the Executive shall be paid a one-time
bonus payment of 50% of his Salary during the immediately preceding calendar
year (the ‘Special Bonus’).”

-1-



--------------------------------------------------------------------------------



 



3.   Miscellaneous. Section 13(g) of the Employment Agreement is hereby amended
to provide that copies of any notices, requests, demands and other
communications addressed to the Company shall be provided to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Richard H. Gilden, Esq.

4.   Effect of this Amendment. As amended hereby, the Employment Agreement shall
remain in full force and effect.

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
EXECUTIVE

              /s/ Andrew C. Melfi       Andrew C. Melfi     

          GLOBECOMM SYSTEMS INC.            By:   /s/ David E. Hershberg        
Title: Chairman, CEO and President               

-3-